                                                                       U.S.OiSrSICTCGUPvj
                 IN THE UNITED STATES DISTRICT COURT                      SAVAMHAH OIV.

                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                       2019 .'AN-3 PK 2:31

                            STATESBORO DIVISION                    CLERK
                                                                       SO.DIS

THE UNITED STATES OF AMERICA.

                Plaintiff,

                 V.                             6:18CR14


JOHNATHAN TRAVIS OLIVER,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters raised in the parties' motions have been resolved by

agreement.     Therefore,    a   hearing   in    this      case   is     deemed

unnecessary.    All motions are dismissed.



    SO ORDERED, this             'day of January, 2019.



                                     TED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
